Dismissed and Memorandum Opinion filed April 23, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00165-CR
                              NO. 14-13-00166-CR

                  JEROME FISHER PLEASANT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 339th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1347978 and 1347979

                MEMORANDUM                      OPINION


      Appellant has filed interlocutory pro se notices of appeal from the denial of
his motions to recuse the trial judge in cause number 1347978 (appeal number 14-
13-00165-CR) and cause number 134979 (appeal number 14-13-00166-CR).

      We do not have jurisdiction of an interlocutory appeal from the denial of a
motion to recuse. See Abbott v. State, 271 S.W.3d 694 (Tex. Crim. App. 2008)
(standard for determining jurisdiction is not whether appeal is precluded by law,
but whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386
(Tex. App. -- Waco 2002, no pet.) (stating that court has jurisdiction over criminal
appeals only when expressly granted by law). No law authorizes the interlocutory
appeal of a denial of a motion to recuse.

      Accordingly, we dismiss these appeals for want of jurisdiction.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b)




                                            2